      Case 2:21-cv-00648-CJB-MBN Document 37 Filed 06/17/21 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


 COLEMAN E. ADLER & SONS,                                CIVIL ACTION
 LLC, ET AL.

 VERSUS                                                  NO: 21-648


 AXIS SURPLUS INSURANCE                                  SECTION: “J” (5)
 COMPANY, ET AL.

                             ORDER AND REASONS

       Before the Court is a Motion to Dismiss for Failure to State a Claim (Rec. Doc.

5) filed by Axis Surplus Insurance Company. Coleman E. Adler & Sons, LLC, Royal

Cloud Nine, LLC, and Latrobe’s on Royal, LLC (collectively, “Plaintiffs”) filed an

opposition. (Rec. Doc. 11). Axis Surplus Insurance Company filed a reply. (Rec. Doc.

33). Having considered the motion and legal memoranda, the record, and the

applicable law, the Court finds that the motion should be GRANTED.

                     FACTS AND PROCEDURAL HISTORY

       Plaintiffs own and operate three jewelry stores and a reception venue in

Louisiana, which were forced to close or reduce their operations by civil authority

orders due to the COVID-19 pandemic. In order to recoup their losses, Plaintiffs filed

the present suit in state court against: (1) their insurance agent, Marsh & McLennan

Agency,LLC (“Marsh”); (2) their wholesale broker, Risk Placement Services, Inc.

(“RPS”); and (3) their commercial property insurer, Axis Surplus Insurance Company

(“Axis”).




                                          1
      Case 2:21-cv-00648-CJB-MBN Document 37 Filed 06/17/21 Page 2 of 5




      During the pandemic, Plaintiffs carried commercial property insurance issued

by Axis, which covered “direct physical loss of or damage to Covered Property …

caused by or resulting from any Covered Cause of Loss.” (Rec. Doc. 1-2 at p. 36).

Plaintiffs claim that they suffered business interruption losses and allege that the

insured locations were damaged and the access to their premises were prohibited by

the government due to similar damage to other properties within one mile of the

stores’ locations. Specifically, Plaintiffs claim that these properties were “damaged”

because “[c]oronavirus was physically present in [Plaintiffs’] locations and properties

within one mile of same,” and the presence of the virus “creat[ed] a dangerous

property condition and prevented the use of [the] property, [which] is a direct physical

loss to [the] property.” (Rec. Doc. 1-2 at pp. 11-13).

      In response to the instant suit, Defendants timely removed this case to this

Court, which has subject matter jurisdiction over this case pursuant to 28 U.S.C. §

1332(a). Subsequently, Axis filed the instant motion to dismiss for failure to state a

claim, wherein Axis argues: (1) Plaintiffs’ COVID-19 related losses are not direct

physical losses or damage; (2) policy exclusions exclude coverage for Plaintiffs’

COVID-19 related losses; and (3) Plaintiffs failed to allege compliance with conditions

precedent for suit under the AXIS Policy. (Rec. Doc. 5).

                                 LEGAL STANDARD

      Under the Federal Rules of Civil Procedure, a complaint must contain “a short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). The complaint must “give the defendant fair notice of what the



                                            2
      Case 2:21-cv-00648-CJB-MBN Document 37 Filed 06/17/21 Page 3 of 5




claim is and the grounds upon which it rests.” Dura Pharm., Inc. v. Broudo, 544 U.S.

336, 346 (2005) (internal citations omitted). The allegations “must be simple, concise,

and direct.” Fed. R. Civ. P. 8(d)(1).

      “Under Rule 12(b)(6), a claim may be dismissed when a plaintiff fails to allege

any set of facts in support of his claim which would entitle him to relief.” Taylor v.

Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002) (citing McConathy v. Dr.

Pepper/Seven Up Corp., 131 F.3d 558, 561 (5th Cir. 1998)). To survive a Rule 12(b)(6)

motion to dismiss, the plaintiff must plead enough facts to “state a claim to relief that

is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when the

plaintiff pleads facts that allow the court to “draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. A court must accept all well-

pleaded facts as true and must draw all reasonable inferences in favor of the plaintiff.

Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009); Baker v. Putnal,

75 F.3d 190, 196 (5th Cir. 1996). The court is not, however, bound to accept as true

legal conclusions couched as factual allegations. Iqbal, 556 U.S. at 678. “[C]onclusory

allegations or legal conclusions masquerading as factual conclusions will not suffice

to prevent a motion to dismiss.” Taylor, 296 F.3d at 378.

                                        DISCUSSION

      As explained above, the policy at issue in this case only covers “direct physical

loss of or damage to Plaintiffs’ covered properties. (Rec. Doc. 1-2 at p. 36). Axis argues

that Plaintiffs’ COVID-19 related losses are not covered because there was no direct



                                            3
      Case 2:21-cv-00648-CJB-MBN Document 37 Filed 06/17/21 Page 4 of 5




physical loss of or damage to Plaintiffs’ properties. (Rec. Doc. 5 at p. 2). Plaintiffs

argue that they suffered direct physical loss of and/or damage to their properties from

the presence of any coronavirus particles and the presence of people infected with or

carrying coronavirus particles, which created a dangerous condition and prevented

the use of the properties. (Rec. Doc. 1-2 at pp. 4-5).

       “When determining whether or not a policy affords coverage for an incident, it

is the burden of the insured to prove the incident falls within the policy's terms.”

Doerr v. Mobil Oil Corp., 2000-0947 (La. 12/19/00), 774 So.2d 119, 124. In Dickie

Brennan & Co., Inc. v. Lexington Insurance Co., the Fifth Circuit held that insurance

policies covering physical loss of and/or damage to properties do not cover busines

interruption losses arising from civil authority orders unless there is proof of physical

damage to the covered property. 636 F.3d 683, 686-87 (5th Cir. 2011). Despite

Plaintiffs’ arguments to the contrary, courts across the country have recognized that

“COVID-19 harms people, not property.” 1 Since Plaintiffs have not shown any

evidence that their properties have suffered from “physical and demonstrable

alteration,” Plaintiffs have not met the Fifth Circuit’s definition of “physical loss or

damage.” Q Clothier New Orleans LLC v. Twin City Fire Ins. Co., No. CV 20-1470,

2021 WL 1600247, at *7 (E.D. La. Apr. 23, 2021).

       Indeed, Plaintiffs have failed to cite a single case wherein a court applying

Louisiana law found that COVID-19 related business interruptions were considered



1Kevin Barry Fine Art Assocs. v. Sentinel Ins. Co., Ltd., No. 20-CV-04783-SK, 2021 WL 141180, at *6
(N.D. Cal. Jan. 13, 2021); see also Uncork & Create LLC v. Cincinnati Ins. Co., No. 2:20-CV-00401,
2020 WL 6436948, at *5 (S.D.W. Va. Nov. 2, 2020).

                                                 4
       Case 2:21-cv-00648-CJB-MBN Document 37 Filed 06/17/21 Page 5 of 5




direct physical loss or damage. On the other hand, Axis has provided the Court with

multiple decisions in which federal courts have found no coverage under facts similar

to the facts of this case. 2 Further, Louisiana courts addressing this very question have

also consistently held that closures mandated by civil authorities due to the COVID-

19 pandemic did not cause direct physical loss or damage because their injury is

purely economic in nature. 3

        The Court sees no reason to depart from the reasoning of the aforementioned

cases. Because the Court finds that Plaintiffs have failed to allege a covered direct

physical loss or damage, it need not address Axis’ other arguments.

                                          CONCLUSION

Accordingly,

        IT IS HEREBY ORDERED that the Motion to Dismiss (Rec. Doc. 5) filed by

Axis Surplus Insurance Company is GRANTED. Plaintiffs’ claims against Axis

Surplus Insurance Company are hereby DISMISSED WITH PREJUDICE.

        New Orleans, Louisiana, this 17th day of June, 2021.




                                                     CARL J. BARBIER
                                                     UNITED STATES DISTRICT JUDGE


2 See, e.g., id.; Muriel’s New Orleans, LLC v. State Farm Fire & Cas. Co., No. CV 20-2295, 2021 WL
1614812, at *7 (E.D. La. Apr. 26, 2021); Lafayette Bone & Joint Clinic, Inc. v. Transp. Ins. Co., No.
6:21-CV-00317, 2021 WL 1740466, at *3 (W.D. La. May 3, 2021) (“This court finds no ambiguity in
the requirement that the premises suffer a physical loss or damage (regardless of whether ‘physical’
modifies just loss), or in its implications for coverage in this matter. ... [E]very district court within
the circuit to address the issue has determined that a building's exposure to the coronavirus does not
meet this requirement.”) (emphasis added).
3 See, e.g., Nite, Nite LLC v. Certain Underwriters at Lloyd's London, No. 698068 (La. Dist. Ct. Feb.

9, 2021); Cajun Conti LLC, et al. v. Certain Underwriters at Lloyd's London, No. 2020-02558 (La.
Dist. Ct. Feb. 10, 2021).

                                                    5
